Title: The Commissioners to Caron de Beaumarchais, 10 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Beaumarchais, Pierre Augustin Caron de


     
      Sir
      Passi. September 10. 1778
     
     In a Letter We have received from the Committee of Commerce of the 16 May We are informed that they had “ordered Several Vessells lately to South Carolina for Rice, and directed the Continental Agents in that state to consign them to your Address.”
     In the Letter from Mr. Livingston to Us dated Charlestown So. Carolina 10. June 1778 he has Subjected the Cargo of the Theresa Thérèse to our orders.
     In your Letter to Us dated Passi 8. September 1778, you “demand that the Cargo arrived in your own proper Vessell should be sold and the Money remitted to you in Part for a Discharge of what is due to you by the Congress.”
     We are at a Loss to know how you claim the Therese as your proper Vessell, because Mr. Monthieu claims her as his, produces a written contract for the Hire and demurrage of her, part of which We have paid and the Remainder he now demands of Us.
     However, sir, We beg Leave to state to you, the Powers and Instructions We have received from Congress, and to request your Attention to them as soon as possible, and to inform you that We are ready to enter upon the Discussion of these Matters at any Time and Place you please.
     But untill the Accounts of the Company of Roderique Hortalez and Co. are settled for what is passed, and the Contract proposed, either ratified by you and Us, or rejected by one Party: We cannot think We should be justified in remitting you the Proceeds of the Cargo of the Therese.
     We will however give orders to our Agent for the sale of the Cargo, and that the Proceeds of Sale be reserved, to be paid to the House of Roderique Hortalez and Co. or their Representative, as soon as the Accounts shall be settled or the Contract ratified.
     The Powers and Instructions alluded to above are as follow.
     By a Copy of a Contract between a Committee of Congress, and Mr. Francy dated the 16th of April last, We perceive that the seventh Article, respecting the annual Supply of Twenty four Millions of Livres, shall not be binding upon either of the Parties, unless the same shall be ratified by Roderique Hortalez and Company, and the Commissioners of the United States at Paris.
     We take this opportunity to inform you, sir, that We are ready to confer with Roderique Hortalez and Company, or any Person by them authorized for this Purpose, at any Time and Place that they or you shall appoint.
     We have the Honour to be, sir, your most obedient and most humble servants.
    